DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Re. claim 1: The phrase “forming an electric winding” as recited in line 11 appears to be --forming the electric winding--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “each spacer band including” as recited in lines 6 and 7 renders the claim vague and indefinite. According to the limitation as recited in line 5, there is one or more spacer bands. The one or more spacer bands can be one spacer band. Therefore, the phrase “each spacer band” is not clear what the each spacer band is meant or is indicated. 
	Re. claim 17: The phrase “each spacer band including” as recited in line 5 renders the claim vague and indefinite. According to the limitation as recited in line 4, there is one or more spacer bands. The one or more spacer bands can be one spacer band. Therefore, the phrase “each spacer band” is not clear what the each spacer band is meant or is indicated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bustreo et al. (EP-3839987 A1).
	Bustreo et al. teach a process of making an electric winding of an electromagnetic induction apparatus, as per claim 1, and a conductor structure for making an electric winding, as per claim 17, comprising steps of: providing a conductor structure comprising a conductor element (2, as shown in Fig. 2A, paragraph [0046]) extending longitudinally along a main extension direction and an one or more spacer bands arranged on a corresponding lateral surface of the conductor element, wherein each spacer band includes a supporting structure made of electrically insulating material and spacer elements (3A & 3B, as shown in Fig. 2A) made of electrically insulating material arranged on the supporting structure, wherein the spacer elements are spaced one from another, along the supporting structure (paragraphs [0059]-[0065]); and forming the electric winding by means of the conductor structure (paragraph [0074]), wherein the electric winding extends axially along a winding direction and having a plurality of turns arranged around the winding direction (paragraphs [0075]-[0076]); wherein each turn of the electric winding is formed by a corresponding longitudinal portion the conductor element (paragraph [0079]); wherein the spacer elements are interposed between adjacent turns of the electric winding at opposite sides of the turns (paragraph )0081]). 
	However, Bustreo et al. silent a width and a height of the spacer elements. Since it has been held that where the general conditions of a claim are disclosed in the prior art of Bustreo et al., discovering the optimum or workable rangers involves only routine skill in the art. MPEP 2144.04 (il-A). The applicant has not disclosed any criticality for the width and the height of the spacer elements. Therefore, at the time of the effective filing date of the claimed invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the width and the height of the spacer elements as recited in the claimed invention because Applicant has not disclosed that the width and the height of the spacer elements as recited in the claimed invention provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been an obvious matter of design choice to modify the width and the height of the spacer elements of Bustreo et al. to obtain the invention as specified in claim 1.
	Re. claim 2: The spacer elements bond with an adjacent turn, when the electric winding (100) is formed as shown in Fig. 2 (paragraph [0081]).
	Re. claims 3, 6 and 7: The spacer elements are formed by shaped pads or regions of electrically insulating material as shown in Fig. 2A (paragraph [0059]).
	Re. claims 4 and 5: The shaped of electrically insulating material or regions are glued to the supporting structure as shown in Fig. 2A (paragraph [0066]).
	Re. claim 8: Each spacer band includes spacer elements arranged on a same supporting surface of the supporting structure as shown in Fig. 2A (paragraph [0083]).
	Re. claim 9: Each spacer band includes spacer elements arranged opposite supporting surfaces of the supporting structure as shown in Fig. 2A (paragraph [0084]).
	Re. claim 11: Each spacer band includes spacer elements made in one piece (by gluing) with the supporting structure as shown in Fig. 2A (paragraph [0066]).
	Re. claim 12: Each spacer band includes spacer elements randomly (e.g. top and bottom of the spacer elements are not aligned) arranged on the supporting structure as shown in Fig. 2A.
	Re. claim 13: Each spacer band includes spacer elements arranged on the supporting structure according to a predefined geometric pattern as shown in Fig. 2A.
	Re. claim 14: The spacer bands are fixed to the conductor element by gluing or by means of an electrically insulating enclosure element wound around the conductor element as shown in Fig. 2A (paragraph [0031]).
	Re. claim 15: The conductor element is a continuously transposed conductor (paragraph [0032]).
	Re. claim 16: The electromagnetic induction apparatus is an electric transformer for electric power transmission and distribution grids (paragraph [0041]).
	Re. claim 18: An electric winding for an electromagnetic induction apparatus includes a conductor structure as shown in Fig. 2 and 2A.
	Re. claim 19: An electromagnetic induction apparatus for electric power transmission and distribution grids wherein the electromagnetic induction apparatus includes an electric winding as shown in Fig. 2 and 2A (paragraph [0043]).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729